department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division may uniform issue list t ep fat legend company a company b plana planb dear this letter is in response to your request dated date submitted on your behalf by your authorized representative in which company a requests a private_letter_ruling that the minimum distribution_requirements of sec_401 of the internal_revenue_code the code do not affect company a’s ability to offer a lump sum payment option during a limited window period to participants beneficiaries and alternate payees who are currently receiving annuity benefits under two defined benefit pension plans maintained by the company a company a is a wholly owned subsidiary of company b company a sponsors two tax- - qualified_pension plans the pension plans under sec_401 of the code which page are the subject of this ruling_request the pension plans are plan a and plan b each of the pension plans has a favorable determination_letter payment forms under plan a generally include in addition to the qualified_joint_and_survivor_annuity qjsa’ and beginning date the qualified_optional_survivor_annuity ‘qosa’ a single_life_annuity joint and and survivor annuities a life and 10-year certain annuity as well as a lump sum payment option for active employees retiring on or after specified dates or under specific plan designs _ payment forms under plan b generally include in addition to the qusa and effective date' a qosa a single-life annuity a joint-and-100 annuity a life and 10-year certain annuity and since a lump sum payment for certain employees despite the current funded status of the pension plans for erisa funding purposes the pension liabilities weigh heavily on company b’s balance_sheet the company over the past years has taken steps to reduce the size of the pension plans on company b’s balance_sheet despite these efforts the size of company a’s defined benefit pension obligations continues to be disproportionately large administrative costs for participants in pay status for these reasons company a desires to offer retired employees already receiving an annuity stream of payments the opportunity to convert the annuity into a lump sum payment also the plans continue to incur significant company a proposes to further reduce its obligations under the pension plans by amending plan a and plan b to implement a one-time window program that makes a lump sum payment option available to participants retiring after a certain date and who are in pay status these include participants who are currently receiving their pension benefits in annuity form alternate payees who are currently receiving pension benefits in annuity form under a qualified_domestic_relations_order and beneficiaries who are currently receiving either pre-retirement or post-retirement survivor benefits collectively covered individuals’ the company represents that this window program which provides an opportunity to select a lump sum payment will be offered on a one time basis to covered individuals under the amendment the covered individuals would have a specified limited window period of no more than days during which they could elect to receive in lieu of their current annuity what company a represents is the actuarial present_value of their remaining benefits under the aforementioned plans in the form of a single lump sum payment the window period may consist of multiple phases such as an opt-in phase under the pension_protection_act of ppa the qosa was not required to be included in plan b unti january certain subsets of these groups in objectively determined and nondiscriminatory categories may be excluded on account of administrative practicalities for administrative reasons the window program may be offered in tranches to portions of the covered individual population over time page during which covered individuals would have the opportunity to proceed through the remainder of the window program and an election phase‘ during which covered individuals could elect to receive in lieu of their current annuity the actuarial present_value of their remaining annuity payments in the form of an immediate lump sum and to the extent the law requires a qualified_joint_and_survivor_annuity including a single_life_annuity for retirees who are not married or a qualified_optional_survivor_annuity any such elections to receive a new distribution option would be subject_to applicable spousal consent which would include where the law requires both the current spouse and a former spouse if the covered individual has remarried since the original annuity_starting_date covered individuals who elect a new distribution option would be treated as having a new annuity_starting_date on the first day of the month as of which their new benefit is payable for purposes of sec_415 and sec_417 of the code the value of the new distribution option will be based on the discounted stream of payments under the particular annuity form that the participant is receiving each covered individual will be offered optional individualized financial counseling provided by a qualified and reputable financial advisor before making his or her election decision company a represents that funding levels of plan a and plan b are expected to be more than sufficient such that the proposed lump sum window benefits would not trigger benefit restrictions under sec_436 of the code in addition the company represents that the amendment will not change the ability of covered individuals to elect during the window period to receive qualified joint and survivor annuities or qualified optional annuities in accordance with sec_401 and sec_417 of the code based on the facts and representations stated above company a requests a ruling that the minimum distribution_requirements of sec_401 will not be violated if company a amends plan a and plan b to offer the proposed lump sum window to certain participants beneficiaries and alternate payees for whom annuity payments have commenced under the plans applicable law sec_401 of the code and the regulations thereunder regulations provide rules relating to required minimum distributions from qualified_plans sec_401 of the code was enacted to ensure that the amounts contributed to qualified_retirement_plans were used for retirement by requiring that retirement payments begin no later than a certain date with no less than a certain amount being distributed each year of retirement the legislative_history of the original version of sec_401 of the code in stated that its purpose is in preventing lifetime accumulations which might escape income_taxation altogether cong rec statement of sen smathers covered individuals who opt in would be under no obligation to change their current form of payment page in general sec_401 of the code states that a_trust shall not constitute a qualified_trust under this subsection unless the plan provides that the entire_interest of each employee - i ii will be distributed to such employee not later than the required_beginning_date or will be distributed beginning not later than the required_beginning_date in accordance with regulations over the life of employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 of the code generally provides that a defined_benefit_plan will not be considered a qualified_plan unless vested benefits with respect to a married participant who dies before the annuity_starting_date are payable in the form of a qualified_preretirement_survivor_annuity and with respect to a married participant who dies after the annuity_starting_date a qualified_joint_and_survivor_annuity sec_415 of the code provides that a_trust which is a part of a pension_plan will not constitute a qualified_trust if the pension_plan provides for the payment of benefits which exceed the limitation of sec_415 sec_415 of the code generally provides that if the benefit under a defined_benefit_plan is payable in any form other than a straight life_annuity the determination as to whether the sec_415 limit has been satisfied shall be made by adjusting the benefit so that it is equivalent to a straight life_annuity sec_417 of the code provides that a plan meets the requirements of sec_401 if among other requirements each participant may elect during the applicable_election_period to waive the qualified_joint_and_survivor_annuity form of benefit or the qualified_preretirement_survivor_annuity form of benefit or both sec_417 _of the code defines the applicable_election_period as meaning in part in the case of an election to waive the qualified_joint_and_survivor_annuity form of benefit the 180-day period ending on the annuity_starting_date sec_1_401_a_9_-6 q a-1 a in pertinent part states that in order to satisfy sec_401 of the code distributions of the employee's entire_interest under a defined benefit pension_plan must be paid in the form of periodic annuity payments for the employee's life or the joint lives of the employee and beneficiary or over a period certain that does not exceed the maximum length of the period certain determined in accordance with a-3 of this section once payments have commenced over a period the period may only be changed in accordance with a-13 or a-14 of this section except as otherwise provided in this section such as permitted increases described in a-14 of this section all payments whether paid over an employee's life joint lives or a period certain also must be nonincreasing page sec_1_401_a_9_-6 q a-13 a states that an annuity_payment period may be changed in accordance with the provisions set forth in paragraph b of this a-13 or in association with an annuity_payment increase described in a-14 of this section sec_1_401_a_9_-6 q a-14 a states that except as otherwise provided in this section all annuity payments whether paid over an employee's life joint lives or a period certain must be non-increasing or increase only in accordance with one or more of the following - with an annual percentage increase that does not exceed the percentage increase in an eligible cost-of-living index as defined in paragraph b of this a-14 for a 12-month_period ending in the year during which the increase occurs or the prior year with a percentage increase that occurs at specified times eg at specified ages and does not exceed the cumulative total of annual percentage increases in an eligible cost-of-living index as defined in paragraph b of this a-14 since the annuity_starting_date or if later the date of the most recent percentage increase however in cases providing such a cumulative increase an actuarial increase may not be provided to reflect the fact that increases were not provided in the interim years to the extent of a reduction in the amount of the employee's payments to provide for a survivor benefit but only if there is no longer a survivor benefit because the beneficiary whose life was being used to determine the period described in sec_401 over which payments were being made dies or is no longer the employee’s beneficiary pursuant to a qualified_domestic_relations_order within the meaning of sec_414 to pay increased benefits that result from a plan amendment to allow a beneficiary to convert the survivor portion of a joint_and_survivor_annuity into a single sum distribution upon the employee’s death or to the extent increases are permitted in accordance with paragraph c or d of this a-14 sec_1 b - b iii provides that if a participant will have distributions commencing at more than one annuity_starting_date the limitations of sec_415 of the code must be satisfied as of each of the annuity starting dates analysis sec_401 of the code provides a tax_deferral for retirement benefits accumulated page in a qualified_pension plan sec_401 of the code and the regulations ensure that these tax-deferred accumulations are in fact used during retirement and do not escape taxation sec_1_401_a_9_-6 sets forth the rules governing required distributions from defined benefit plans and annuity_contracts sec_1_401_a_9_-6 q a-13 a states that an annuity_payment period may be changed in association with an annuity_payment increase described in a-14 of this section sec_1_401_a_9_-6 q a- a provides that annuity payments from a qualified_plan may increase if the payment of increased benefits results from a plan amendment company a's proposed amendment to plan a and plan b adds a lump sum option for covered individuals under which covered individuals will have the opportunity to elect during a specified window period of no more than days to receive in lieu of their current annuity the actuarial present_value of their remaining annuity payments in the form of an immediate lump sum payment and to the extent the law requires a qualified_joint_and_survivor_annuity including a single_life_annuity for retirees who are not married or a qualified_optional_survivor_annuity elections by covered individuals to receive a new distribution option will be subject_to applicable spousal consent the proposed amendment will result in a change in the annuity_payment period the annuity_payment period will be changed in association with the payment of increased benefits as a result of the addition of the lump sum option in addition covered individuals who wish to change their current_distribution option will be considered to have a new annuity_starting_date as of the first date of the month in which their new benefit is payable because the ability to select a lump sum will only be available during a limited window the increased benefit payments will result from the proposed plan amendment and as such are a permitted_benefit increase under sec_1_401_a_9_-6 q a-14 a in order for a plan to remain qualified under sec_401 of the code the calculation of the value of the benefit elected under the lump sum window option must comply with the requirements of sec_417 and the regulations thereunder under section dollar_figure of revproc_2014_4 subject_to certain exceptions the irs generally does not issue letter rulings on matters involving qualification issues under sec_401 through of the code qualification matters are generally handled by the employee_plans determination_letter program as provided in revproc_2014_6 accordingly we have not considered among other matters whether the lump sum window benefits comply with the requirements of sec_417 and the regulations thereunder with respect to the amount of the distribution and minimum present_value requirement that is applied based on the present_value of the normal_retirement_benefit instead this letter_ruling is based on your representations that the lump sum window option satisfies sec_417 of the code and sec_1_417_e_-1 of the regulations spousal consent must include where the law requires both the current spouse and a former spouse if the annuitant has remarried since the annuity_starting_date _ page ruling therefore in this circumstance the minimum distribution_requirements of sec_401 of the code will not be violated if company a amends pian a and plan b to offer a lump sum payment option during a limited window period of no more than days to covered individuals for whom annuity payments have already begun except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction above under any other provision of the code including sec_401 sec_411 sec_415 sec_417 and sec_436 or of title of erisa no opinion is expressed regarding the qualification of the plan in addition no opinion is expressed on whether the method for valuing benefits under the lump sum window option satisfies the requirements of sec_417 and the regulations thereunder this letter is directed only to the taxpayer who requested it section k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t2 sincerely mths be pe william b hulteng manager employee_plans technical enclosures deleted copy of letter_ruling notice of intention to disclose cc
